Citation Nr: 1741332	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of a right shoulder injury.

4. Entitlement to a rating in excess of 10 percent for impairment of the lower right leg due to residuals of a fracture of the tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  While this decision was rendered by the Baltimore RO, jurisdiction of the Veteran's claims file remains with the RO in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) due to the age of the Veteran.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a right shoulder injury and entitlement to an increased rating for impairment of the right lower leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's bilateral hearing loss disability is related to his service.

2. The evidence of record does not show that the Veteran has either been diagnosed with or suffers from tinnitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.87 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, required notice was provided by letter in October 2015.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Veteran has also provided VA with an audiological examination conducted outside of the VA system that is associated with the claims file.  Neither the Veteran, nor the record, has alerted the Board to the existence of any additional private treatment records relevant to the Veteran's claims.

The Veteran has also been provided with a VA examination and an addendum opinion to assess the etiology and severity of his claimed hearing loss and tinnitus disabilities in November 2015 and February 2016, respectively.  The Board finds that the examination and medical opinion are adequate because they were based on a review of the Veteran's claims file; an in-person examination of the Veteran, including a history elicited from the Veteran; and provide the necessary information to guide the Board's decision regarding service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of the examination and addendum opinion.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Sensorineural hearing loss and tinnitus are both subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015); M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss was caused by noise exposure during his military service.

The record indicates that the Veteran served as a weapons mechanic during his service, and the Veteran's written statements to VA discuss that he performed his duties while being exposed to the noise of jet engines.  Based on this evidence, the Board finds that the Veteran was exposed to noise during his service.

The next threshold matter that must be addressed is whether the Veteran has a hearing loss disability.  A hearing loss disability is defined by VA regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Veteran's hearing has been evaluated twice during the appeal period (first, by a private audiologist in October 2015, the report of which was received in November 2015, and second, by VA in November 2015).  The results of both examinations indicate that the Veteran has at least one auditory threshold in each ear measured at 40 decibels or greater; and that at least three of the Veteran's auditory thresholds in each ear were measured at 26 decibels or greater; and that the Veteran's speech recognition score using the Maryland CNC test in each ear are less than 94 percent.  Both examinations have also diagnosed sensorineural hearing loss in both of the Veteran's ears.  Based on this evidence, the Board finds that the Veteran has a hearing loss disability under applicable VA regulations.  38 C.F.R. § 3.385.
The last question is whether the Veteran's hearing loss either began in service or was caused by the noise the Veteran was exposed to during his service.  The Veteran's pure tone auditory thresholds were not tested at the time he entered service.  Instead, he was an administered a whispered voice test at the February 1961 pre-induction examination, which showed 15/15 hearing in both ears with no defect in his hearing recorded.  The first test of the Veteran's pure tone auditory thresholds comes from his examination in February 1965 conducted in preparation for the end of his period of active service.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
10
LEFT
-5
-10
-10
-5
-5

VA assumes that hearing tests conducted prior to January 1, 1967 were conducted using the American Standards Association (ASA) units and not the now standard International Standards Organization - American National Standards Institute (ISO-ANSI) units.  Where necessary to facilitate data comparison for VA purposes between the two standards, VA has determined that it is appropriate to convert ASA measurements to ISO-ANSI measurements using the following table.

Hertz
500
1000
2000
3000
4000
Add decibels
15
10
10
10
5

Once converted using this table, the Veteran's pure tone auditory thresholds from his exit examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
10
0
0
5
0

In November 2015, the Veteran was afforded a VA audiological evaluation.  After reviewing the Veteran's service treatment records, it was the examiner's opinion that when his pre-induction examination was compared with his separation examination, and assuming his pre-induction examination was within normal limits, there was no significant shift in hearing noted for either ear.  The examiner stated the Veteran's hearing was stable in service and that no changes were documented.  The examiner then acknowledged that the Veteran currently displayed "some hearing loss in both ears."  Citing to the medical literature, the VA examiner stated that the state of medical knowledge did not currently support the existence delayed onset hearing loss as a disease process.  The examiner explained that, while delayed onset hearing loss was not ruled out as a matter of medical possibility, the necessary studies to document delayed onset hearing loss have not been completed in order to support delayed onset hearing loss as a medical theory.  Consequently, because the Veteran's hearing loss was not close in time to the Veteran's in-service noise exposure, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by service.

In February 2016, the Veteran's claims file was returned to the November 2015 VA examiner for an addendum opinion.  Specifically, he was asked to consider whether his opinion changed once the February 1965 pure tone auditory thresholds were converted from ASA measurements to ISO-ANSI measurements.  The examiner stated that it was still his opinion that a permanent positive threshold shift did not occur in either of the Veteran's ears while the he was in active service.  

In a letter received from the Veteran's private audiologist in November 2015, it was noted that the Veteran had been examined in October 2015.  The private audiologist opined that the Veteran's hearing loss was "more than likely" a direct result from his military service.  It was noted that the Veteran had "long-standing hearing loss in both ears" and that he was exposed to noise while serving along jet runways in service.  

Based on this evidence, the Board finds that the evidence is sufficient to demonstrate a link between the Veteran's in-service noise exposure and his hearing loss.  The Board acknowledges that the evidence is not unequivocal.  However, given the opinion of the Veteran's private audiologist and the fact that a decrease in the Veteran's hearing ability, however slight, was first detected on his exit examination from service, the Board finds that the evidence is in relative equipoise, and, resolving all reasonable doubt in favor of the Veteran's claim, service connection for a bilateral hearing loss disability should be granted.   38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

B. Tinnitus

The Veteran's service treatment records, including his entrance and exit examinations do not document a tinnitus diagnosis or symptoms.  Similarly, the Veteran's post-service treatment records also do not document any complaints, treatment, or symptoms of tinnitus.  Tinnitus is not mentioned in the Veteran's private audiologist's examination.  The Veteran also denied tinnitus symptoms on VA treatment visits in December 2010 and February 2015, and at the November 2015 VA audiological evaluation.  No other evidence regarding a tinnitus condition is of record in this case.

The only evidence of tinnitus in the record consists of the Veteran's September 2015 VA Form 21-526b, in which he requested service connection for "tinnitus," and the statement accompanying his January 2017 VA Form 9, substantive appeal, in which he stated that his "ringing" had "gotten worse over the years."  

A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statement that he has such is not credible in light of the inconsistent statements he has provided throughout the course of this appeal.  As noted above, the Veteran has distinctly denied having tinnitus on three different occasions.  Two of those occasions occurred during the course of the Veteran seeking medical treatment, and one of those was during the VA audiological evaluation conducted as part of the Veteran's claim for service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the Veteran's inconsistent statements as to whether he has tinnitus/ringing in the ears, the Board finds his most recent statement in January 2017 to be not credible.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).  

Based on this evidence, the Board finds that service connection for tinnitus must be denied.  The most probative evidence of record indicates that the Veteran has not, at any time relevant to this appeal, manifested tinnitus symptoms or received a diagnosis of tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a credible diagnosis of tinnitus during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for tinnitus is denied.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


REMAND

The Board finds that a remand is required before a final adjudication of the Veteran's right shoulder and right leg conditions can be accomplished.

With regard to service connection for a right shoulder condition, the Board finds that a medical examination and opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran's service treatment records do not document that he sought treatment for a shoulder injury during his service, the Veteran has reported that he has suffered from intermittent right shoulder pain since 1964.  See April 2009 VA treatment note.  Similarly, the Veteran has indicated on multiple occasions, and since at least a May 2009 VA treatment visit, that his shoulder pain is related to the same in-service incident wherein he injured his right leg.  The Veteran's right shoulder condition has not previously been the subject a VA examination, and the remaining medical evidence is not sufficient to guide the Board in making a decision as to whether this condition is at least as likely as not caused by or incurred in service.

With regard to the Veteran's right leg condition.  The Veteran is service-connected for impairment of his right lower leg due to residuals of a fractured tibia and fibula with resulting deformity in the lower portion of the long bones.  The diagnostic code that the Veteran's disability is rated under includes criteria that reference malunion with associated disability of either the knee or ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  The VA examination provided to the Veteran documents the condition of the Veteran's knee, and his tibia and fibula, but does not provide any information regarding the condition of the Veteran's ankle.  In January 2017, the Veteran also asserted that his right leg is now shorter than his left, resulting in a limp.  Finally, the Veteran's post-service VA treatment records indicate that he has primarily sought treatment for this condition outside of the VA system.  Consequently, the Board finds that a remand is required to make additional attempts to obtain the relevant private treatment records referenced (though not identified) by the record and to provide the Veteran with an additional VA examination to assess the relative length of the Veteran's legs, the condition of his knee, lower leg, and ankle.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request him to identify any relevant private treatment records and to authorize VA to obtain them.  Obtain complete records from all sources identified by the Veteran.

2. Obtain any updated/outstanding VA treatment records relevant to the Veteran's right shoulder and right leg claims and associate them with the claims file.

3.  Schedule the Veteran for appropriate VA examinations regarding his right shoulder and right leg conditions.

a. The shoulder examination should assess the nature, severity and etiology of the Veteran's right shoulder condition, and the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder condition(s) were caused by or incurred in the Veteran's service.

The examiner must provide a complete rationale for this opinion, taking into consideration the Veteran's lay accounts of injuring his shoulder at the same time as his right leg in service as well as his assertions that he has had intermittent, but worsening right shoulder pain since that time.

b. The examination of the Veteran's right leg should assess the condition of the Veteran's right leg to include any residual damage from the Veteran's in-service tibia and fibula fracture to his long bones, and any associated disability of the knee or ankle.  The examination should also indicate if the Veteran's right leg has become shorter than his left.

In assessing the Veteran's right knee and ankle, the examiner should record the Veteran's active and passive ranges of motion as to each joint, and document any evidence of pain throughout both passive and active ranges of motion and under weight-bearing and nonweight-bearing conditions.

Unless there is a medical reason to the contrary, the examiner should perform the same tests and provide the same measurements for the Veteran's opposite, undamaged joints.

If there is functional impairment of the right knee or ankle due to pain, weakness, fatigability, or incoordination, an assessment of the degree of impairment expressed as additional loss of range of motion during or after such conditions.  The examiner should also indicate whether pain or other symptoms additionally limit the functional use of the Veteran's right knee, lower leg, or ankle during flare-ups or after repeated use.
4. After the development described in the preceding paragraphs has been completed, undertake any additional development that may be indicated as a result.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and the requisite time to respond.  Then, if the claims file is otherwise in order, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


